DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT No. EP2018/051036 filed January 16, 2018 and to Foreign Application No. GB1700727.9 filed January 16, 2017.

Status of Claims
This Office Action is responsive to the amendment filed on July 11, 2022. As directed by the amendment: claims 1-2, 4-5, 9, 13, and 15-18 have been amended; and claim 3 has been cancelled. Thus, claims 1-2, 4-6, 8-10, 12-18, 22-24, and 26 are presently pending in this application.  
Applicant’s amendment to claims 1, 13, and 15-17 obviate the previous objection. Claims 1-6, 8-10, 12-18, 22-24, and 26 were previously rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (U.S. Pub. No. 2011/0108030). Applicant's amendments necessitated the application of new grounds of rejection in light of prior art, shown below.
	
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites “the inhaler body s a common”, ln 10 should read --the inhaler body is a common--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-10, 12-18, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (U.S. Pub. No. 2011/0108030; hereinafter: “Blair”) in view of Lerk et al. (U.S. Pat. No. 5,301,666; hereinafter: “Lerk”).
Regarding Claims 1-2, Blair discloses an inhaler for the inhalation of powder medication, the inhaler having an inhaler body (A, Fig. A annotated below) and at least one reservoir (B, Fig. A annotated below) containing powder medication (Abstract; ¶¶ 0041, 0071, 0081-0085), the inhaler body defining an air inlet (C, Fig. A annotated below and A Fig. B annotated below) for allowing air to enter the inhaler body and an outlet (432, 502, 503, 504, 505, 507; Fig. 4-5; ¶¶ 0020, 0037, 0067, 0070, 0073-0077) for the transmission to a patient of air entering the inhaler body through the air inlet and powder medication (¶¶ 0041, 0067, 0070-0071, 0073-0077, 0081-0082), wherein the outlet comprises a primary outlet (432/507; Fig. 4-5) for the transmission of dry powder medicament entrained in air (¶¶ 0020, 0037, 0067, 0070-0071, 0073-0077, 0081-0084) as well as at least one secondary outlet (502-505; Fig. 5) for the transmission of a bypass flow (5; Fig. 5) of air alone without medicament (¶¶ 0032-0033, 0035, 0074), the inhaler further comprising a deagglomerator (500; Fig. 5), located within the inhaler body (Fig. 7), that includes a swirl chamber (514; Fig. 5), at least one inlet port (524; 525; Fig. 5) for air without powder medicament, and a swirl chamber medicament inlet (522; Fig. 5) for air with powder medicament (¶¶ 0026, 0031, 0074).

    PNG
    media_image1.png
    591
    545
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 7 of Blair.

    PNG
    media_image2.png
    515
    372
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 6 of Blair.
Blair does not explicitly disclose the inhaler wherein the outlet having a total cross-sectional area for flow which is more than 85% of the total cross-sectional area of the air inlet, and Blair does not specifically the inhaler wherein the air inlet defined by the inhaler body is a common air inlet shared by all of the primary outlet, the at least one secondary outlet, the at least one swirl chamber inlet port for air without powder medicament, and the swirl chamber medicament inlet for air with powder medicament.
Lerk teach a powder inhaler comprising an inhaler body (8, 9, 10, 11, 55; Fig. 1, 2; col 3, ln 62-67) and at least one reservoir containing powder medication (12, 55; Fig. 1-3; col 4, ln 37-54), the inhaler body defining an air inlet (23; Fig. 1-2) for allowing air to enter the inhaler body and an outlet (10a, 42; Fig. 1-2) for the transmission to a patient of air entering the inhaler body through the air inlet and powder medication (Fig. 2; col 5, ln 15-33), and wherein the outlet comprises a primary outlet (57; Fig. 1-2) for the transmission of dry powder medicament entrained in air (col 11, ln 51 to col 12, ln 24) as well as at least one secondary outlet (42, 103; Fig. 1-2) for the transmission of a bypass flow (103; Fig. 2) of air alone without medicament (col 11, ln 51 to col 12, ln 24), the inhaler further comprising a deagglomerator (5, 37, 41, 43; Fig. 1-2), located within the inhaler body (Fig. 2), that includes a swirl chamber (41; Fig. 1-2), and wherein the air inlet defined by the inhaler body is a common air inlet (23; Fig. 2) shared by all of the primary outlet, the at least one secondary outlet, and the swirl chamber (Fig. 2; col 11, ln 51 to col 12, ln 24) for the purpose of providing a pressure drop to accelerate the air stream laden with active substances and providing a stream of air that surrounds the particle-carrying air stream that is thereby kept away from the mouth and throat region (col 12, ln 2-24). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the inhaler of Blair to include the air inlet defined by the inhaler body the common air inlet shared by all of the primary outlet, the at least one secondary outlet, the at least one swirl chamber inlet port for air without powder medicament, and the swirl chamber medicament inlet for air with powder medicament as taught by Lerk for the purpose of providing a pressure drop to accelerate the air stream laden with active substances and providing a stream of air that surrounds the particle-carrying air stream that is thereby kept away from the mouth and throat region (See Lerk: col 12, ln 2-24).
The modified device of Blair does not explicitly disclose the inhaler wherein the outlet having a total cross-sectional area for flow which is more than 85% of the total cross-sectional area of the air inlet. 
The modified device of Blair disclose that the total cross-sectional area of the outlet being greater than the total cross-sectional area of the air inlet needs to be optimized to ensure an adequate pressure through the inhaler (See Lerk: col 12, ln 2-34). The modified device of Blair disclose the inhaler wherein the total cross-sectional area of the outlet is greater than the total cross-sectional area of the air inlet (See Blair: Fig. 7, See Lerk: Fig 2; col 11, ln 51 to coil 12, ln 24) and as such the relationship between the total cross-sectional area of the outlet and the total cross-sectional area of the air inlet is disclosed to be a result effective variable in that changing the total cross-sectional area of the outlet and/or the total cross-sectional area of the air inlet changes the acceleration through the inhaler and the stream of air that surrounds the particle-carrying air stream. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blair by making the total cross-sectional area of the outlet as being greater than 85% of the total cross-sectional area of the air inlet (i.e. outlet area > 0.85 * air inlet area) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 4, the modified device of Blair discloses the inhaler wherein the primary outlet is substantially circular (See Blair: ¶¶ 0017, 0080; Fig. 4-5; Examiner notes: The term “substantially” has been interpreted to not meaningfully alter the plain meaning of the term “circular” and allows for minor variance in manufacturing and minimal variations under conditions of use.).
Regarding Claim 5, the modified device of Blair discloses the inhaler wherein the primary outlet has a cross-sectional areas of 30 to 50 mm2 (See Blair: ¶ 0037).  
   Regarding Claim 6, the modified device of Blair discloses the inhaler wherein the total cross-sectional area of all said secondary outlets is 5 to 15 mm2 (See Blair: ¶ 0036). 
   Regarding Claim 8, the modified device of Blair discloses the inhaler wherein the air inlet is generally elliptical in shape (See Blair: Fig. 6) and has at least an upper edge portion (B, Fig. B annotated above) and a lower edge portion (C, Fig. B annotated above) thereof which is elliptical. 
Regarding Claim 9, the modified device of Blair discloses the inhaler, shown above. 
The modified device of Blair does not explicitly disclose the inhaler wherein an area of flow through the at least one swirl chamber inlet port combined with the swirl chamber medicament inlet defines a combined cross-sectional area which is less than the total cross-sectional area of the air inlet to the body. 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). In this case, Blair clearly depicts the at least one inlet port and the medicament inlet as having small cross-sectional areas while it is also clearly depicted that the total cross-sectional area of the air inlet to the body is about equal to the total cross-sectional area of the outlet, see above. Thus, the modified device of Blair depicts the combined cross-sectional area of the at least one inlet port and the medicament inlet as being less than the total cross-sectional area of the air inlet to the body. 
Therefore, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combined cross-sectional area of the at least one inlet port and the medicament inlet to be less than the total cross-sectional area of the air inlet to the body of the modified device of Blair for the purpose of improving the performance of the deagglomeration by increasing the available area for air to flow (See Blair: ¶ 0074).
Regarding Claim 10, the modified device of Blair discloses the inhaler of claim 9, shown above. 
The modified device of Blair does not explicitly disclose the inhaler wherein the combined cross-sectional area is 3 to 5 times larger than the total cross-sectional area of all said secondary outlets. 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). In this case, the modified device of Blair clearly depicts the combined cross-sectional area as being greater than the total cross-sectional area of all said secondary outlets (See Blair: Fig. 5; ¶¶ 0036, 0074).
Therefore, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combined cross-sectional area to be 3 to 5 times larger than the total cross-sectional area of all said secondary outlets of the modified device of Blair for the purpose of maintaining lower the linear flow rate through the outlet needed for improved deagglomeration performance (See Blair: ¶¶ 0010, 0027-0028). 
Regarding Claim 12, the modified device of Blair discloses the inhaler of claim 1 having the outlet, shown above. 
The modified device of Blair does not explicitly disclose the inhaler wherein a cone angle of a plume of substance emitted by from the inhaler is less than 35 degrees. 
Regarding a cone angle of a plume of substance emitted by from the inhaler is less than 35 degrees, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of the claimed invention required to accomplish the functional characteristics, specifically the outlet (See Blair: 432, 502, 503, 504, 505, 507; Fig. 4-5; ¶¶ 0020, 0037, 0067, 0070, 0073-0077) for the transmission to a patient of air entering the body through the air inlet and powder medication (See Blair: ¶¶ 0041, 0067, 0070-0071, 0073-0077, 0081-0082).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of the modified device of Blair discloses the cited functional limitations.
Regarding Claim 13, the modified device of Blair discloses the inhaler of claim 1 having the outlet, shown above. 
The modified device of Blair does not explicitly disclose the inhaler wherein a cross sectional area at a distance 3 cm away from the outlet of a plume of substance emitted from the inhaler is less than 6 cm2. 
Regarding cross sectional area at a distance 3 cm away from the outlet of a plume of substance emitted from the inhaler is less than 6 cm2, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of the claimed invention required to accomplish the functional characteristics, specifically the outlet (See Blair: 432, 502, 503, 504, 505, 507; Fig. 4-5; ¶¶ 0020, 0037, 0067, 0070, 0073-0077) for the transmission to a patient of air entering the body through the air inlet and powder medication (See Blair: ¶¶ 0041, 0067, 0070-0071, 0073-0077, 0081-0082).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of the modified device of Blair discloses the cited functional limitations.
Regarding Claim 14, the modified device of Blair discloses the inhaler of claim 1 having the outlet, shown above. 
The modified device of Blair does not explicitly disclose the inhaler wherein at a distance 3 cm away from the outlet the ratio of maximum to minimum cross-dimensions of a plume of substance emitted from the inhaler is less than 1.8. 
Regarding wherein at a distance 3 cm away from the outlet the ratio of maximum to minimum cross-dimensions of a plume of substance emitted from the inhaler is less than 1.8, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of the claimed invention required to accomplish the functional characteristics, specifically the outlet (See Blair: 432, 502, 503, 504, 505, 507; Fig. 4-5; ¶¶ 0020, 0037, 0067, 0070, 0073-0077) for the transmission to a patient of air entering the body through the air inlet and powder medication (See Blair: ¶¶ 0041, 0067, 0070-0071, 0073-0077, 0081-0082),.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of the modified device of Blair discloses the cited functional limitations.
Regarding Claim 15, the modified device of Blair discloses the inhaler comprising a dry powder medicament (See Blair: Abstract; ¶ 0085).
Regarding Claim 16, the modified device of Blair discloses the inhaler of claim 1 having the primary and secondary outlets, shown above. 
The modified device of Blair does not explicitly disclose the inhaler wherein the air inlet, the primary outlet and the at least one secondary outlet are configured such that delivery of Stage 4 particles in a Copley Scientific Next Generation Impactor test at pressure drops of 2 kPa, 4 kPa and 6 kPa varies between a most weight of particles and least weight of particles and the most weight of particles is less than 50% more than the least weight. 
Regarding the air inlet, the primary outlet and the at least one secondary outlet configured such that delivery of Stage 4 particles in a Copley Scientific Next Generation Impactor test at pressure drops of 2 kPa, 4 kPa and 6 kPa varies between a most weight of particles and least weight of particles and the most weight of particles is less than 50% more than the least weight, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of the claimed invention required to accomplish the functional characteristics, specifically the primary outlet (See Blair: 432/507; Fig. 4-5) for the transmission of dry powder medicament entrained in air (See Blair: ¶¶ 0020, 0037, 0067, 0070-0071, 0073-0077, 0081-0084) as well as the at least one secondary outlet (See Blair: 502-505; Fig. 5) for the transmission of a bypass flow (See Blair: 5; Fig. 5) of air alone without medicament (See Blair: ¶¶ 0032-0033, 0035, 0074).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of the modified device of Blair discloses the cited functional limitations.
Regarding Claim 17, the modified device of Blair discloses the inhaler having the primary and the at least one secondary outlets, shown above. 
The modified device of Blair does not explicitly disclose the inhaler wherein the primary and the at least one secondary outlets are configured such that delivery of Stage 5 particles in a Copley Scientific Next Generation Impactor test at pressure drops of 2 kPa, 4 kPa and 6 kPa varies between a most weight of particles and least weight of particles and the most weight of particles is less than 20% more than the least weight.
Regarding the primary and the at least one secondary outlets configured such that delivery of Stage 5 particles in a Copley Scientific Next Generation Impactor test at pressure drops of 2 kPa, 4 kPa and 6 kPa varies between a most weight of particles and least weight of particles and the most weight of particles is less than 20% more than the least weight, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of the claimed invention required to accomplish the functional characteristics, specifically the primary outlet (See Blair: 432/507; Fig. 4-5) for the transmission of dry powder medicament entrained in air (See Blair: ¶¶ 0020, 0037, 0067, 0070-0071, 0073-0077, 0081-0084) as well as the at least one secondary outlet (See Blair: 502-505; Fig. 5) for the transmission of a bypass flow (See Blair: 5; Fig. 5) of air alone without medicament (See Blair: ¶¶ 0032-0033, 0035, 0074).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of the modified device of Blair discloses the cited functional limitations (See MPEP § 2112.01).

Regarding Claim 18, Blair discloses an inhaler for the inhalation of powder medication, the inhaler having a body (A, Fig. A annotated above) and at least one reservoir (B, Fig. A annotated above) containing powder medication (Abstract; ¶¶ 0041, 0071, 0081-0085), the body having an air inlet (424, 524; Fig. 4-5; ¶¶ 0067-0068, 0070-0071, 0074) and an outlet (432, 502, 503, 504, 505, 507; Fig. 4-5; ¶¶ 0020, 0037, 0067, 0070, 0073-0077) for the transmission to a patient of air entering the body through the air inlet and powder medication (¶¶ 0041, 0067, 0070-0071, 0073-0077, 0081-0082 ), the outlet comprising a primary outlet (432/507; Fig. 4-5) for the transmission of dry powder medicament entrained in air (¶¶ 0020, 0037, 0067, 0070-0071, 0073-0077, 0081-0084) as well as at least one secondary outlet (502-505; Fig. 5) for the transmission of a bypass flow of air (5; Fig. 5; ¶¶ 0032-0033, 0035, 0074), the inhaler further comprising a deagglomerator (500; Fig. 5), located within the inhaler body (Fig. 7), that includes a swirl chamber (514; Fig. 5), at least one inlet port (524; 525; Fig. 5) for air without powder medicament, and a swirl chamber medicament inlet (522; Fig. 5) for air with powder medicament (¶¶ 0026, 0031, 0074), and wherein the primary and secondary outlets being configured to produce a plumePage 6 of 8DOCKET NO.: PBTEV_ADA001US01PATENTApplication No.: Not Yet AssignedPreliminary Amendment - First Action Not Yet Received of particulate substance emitted by from the inhaler (¶¶ 0033-0034, 0043-0044). 
Blair does not specifically the inhaler wherein the air inlet defined by the inhaler body is a common air inlet shared by all of the primary outlet, the at least one secondary outlet, the at least one swirl chamber inlet port for air without powder medicament, and the swirl chamber medicament inlet for air with powder medicament and Blair does not explicitly disclose the inhaler wherein the primary and secondary outlets are configured such that said plume has one or more of a cone angle of the plume which is less than 35 degrees, a plume angle of from about 95 degrees to about 100 degrees, and/or, at a plane 3 cm away from the outlet, a cross sectional area which is less than 6 cm2 or has a ratio of maximum to minimum cross-dimensions which is less than 1.8.
Lerk teach a powder inhaler comprising an inhaler body (8, 9, 10, 11, 55; Fig. 1, 2; col 3, ln 62-67) and at least one reservoir containing powder medication (12, 55; Fig. 1-3; col 4, ln 37-54), the inhaler body defining an air inlet (23; Fig. 1-2) for allowing air to enter the inhaler body and an outlet (10a, 42; Fig. 1-2) for the transmission to a patient of air entering the inhaler body through the air inlet and powder medication (Fig. 2; col 5, ln 15-33), and wherein the outlet comprises a primary outlet (57; Fig. 1-2) for the transmission of dry powder medicament entrained in air (col 11, ln 51 to col 12, ln 24) as well as at least one secondary outlet (42, 103; Fig. 1-2) for the transmission of a bypass flow (103; Fig. 2) of air alone without medicament (col 11, ln 51 to col 12, ln 24), the inhaler further comprising a deagglomerator (5, 37, 41, 43; Fig. 1-2), located within the inhaler body (Fig. 2), that includes a swirl chamber (41; Fig. 1-2), and wherein the air inlet defined by the inhaler body is a common air inlet (23; Fig. 2) shared by all of the primary outlet, the at least one secondary outlet, and the swirl chamber (Fig. 2; col 11, ln 51 to col 12, ln 24) for the purpose of providing a pressure drop to accelerate the air stream laden with active substances and providing a stream of air that surrounds the particle-carrying air stream that is thereby kept away from the mouth and throat region (col 12, ln 2-24). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the inhaler of Blair to include the air inlet defined by the inhaler body the common air inlet shared by all of the primary outlet, the at least one secondary outlet, the at least one swirl chamber inlet port for air without powder medicament, and the swirl chamber medicament inlet for air with powder medicament as taught by Lerk for the purpose of providing a pressure drop to accelerate the air stream laden with active substances and providing a stream of air that surrounds the particle-carrying air stream that is thereby kept away from the mouth and throat region (See Lerk: col 12, ln 2-24).
The modified device of Blair does not explicitly disclose the inhaler wherein the primary and secondary outlets are configured such that said plume has one or more of a cone angle of the plume which is less than 35 degrees, a plume angle of from about 95 degrees to about 100 degrees, and/or, at a plane 3 cm away from the outlet, a cross sectional area which is less than 6 cm2 or has a ratio of maximum to minimum cross-dimensions which is less than 1.8.
Regarding the primary and secondary outlets are configured such that said plume has one or more of  a cone angle of the plume which is less than 35 degrees, a plume angle of from about 95 degrees to about 100 degrees, and/or, at a plane 3 cm away from the outlet, a cross sectional area which is less than 6 cm2 or has a ratio of maximum to minimum cross-dimensions which is less than 1.8, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of the claimed invention required to accomplish the functional characteristics, specifically the primary outlet (See Blair: 432/507; Fig. 4-5) for the transmission of dry powder medicament entrained in air (See Blair: ¶¶ 0020, 0037, 0067, 0070-0071, 0073-0077, 0081-0084) as well as the at least one secondary outlet (See Blair: 502-505; Fig. 5) for the transmission of a bypass flow (See Blair: 5; Fig. 5) of air alone without medicament (See Blair: ¶¶ 0032-0033, 0035, 0074).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of Blair discloses the cited functional limitations.

Regarding Claim 22, the modified device of Blair discloses a method of treating a respiratory disease or disorder comprising actuating the inhaler of Claim 1, shown above, to administer a therapeutically effective amount of one or more active ingredients (See Blair: Abstract; ¶¶ 0083-0099, See Lerk: col 11, ln 51 to col 12, ln 24).
Regarding Claim 23, the modified device of Blair discloses the method wherein the inhaler is a dry powder inhaler (See Blair: Abstract; ¶¶ 0083-0085, See Lerk: Abstract; col 11, ln 51 to col 12, ln 24) and the step of actuating the inhaler comprises inhaling through the inhaler (See Blair: Abstract; ¶¶ 0041-0044, 0071, 0083-0084).
Regarding Claim 24, the modified device of Blair discloses the method wherein the respiratory disease or disorder is asthma or chronic obstructive pulmonary disease (See Blair: ¶¶ 0085-0099; Examiner notes: Blair discloses the inhaler administering a dry powder medicament comprising an extensive list of medicaments utilized in treating a variety of respiratory diseases or disorders at least including asthma or chronic obstructive pulmonary disease).
Regarding Claim 26, the modified device of Blair discloses the method wherein the one or more active ingredients includes budesonide, formoterol fumarate, and/or salbutamol sulphate (See Blair: ¶¶ 0085-0099).

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to “the air inlet defined by the inhaler body is a common air inlet shared by all of the primary outlet, the at least one secondary outlet, the at least one swirl chamber inlet port for air without powder medicament, and the swirl chamber medicament inlet for air with powder medicament” recited in independent claims 1 and 18 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection over Blair in view of Lerk, shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785